Citation Nr: 1815110	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain, documented as hip and ankle degenerative joint disease, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for an ankle disability, separate from ankle degenerative joint disease, manifested by instability without pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse; Appellant's son


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from January 1981 to July 1981 and from November 1990 to June 1991.   He had service in Southwest Asia from January 1991 to May 1991, and was awarded the Army Commendation Medal. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for muscle and joint pain.

The appellant, his spouse, and his son testified before the undersigned Veterans Law Judge at a June 2014 hearing at the RO in Denver, Colorado.  A hearing transcript has been associated with the claims file and reviewed.

The Board first considered the appeal in July 2014.  At that time, the claim was remanded for additional development.  In its July 2014 adjudication, the Board also denied service connection for neurological disabilities in each of the Veteran's hands and feet.  The Board's decision with respect to those two matters is final and as such, those two issues are no longer before the Board.

The Board considered the appeal again in January 2015.  At that time, service connection was denied for each of muscle and joint pain, fibromyalgia, chronic fatigue syndrome, obstructive sleep apnea, and headaches.  The Veteran appealed the Board's January 2015 decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In April 2016, the CAVC issued a memorandum decision that vacated and remanded these issues to the Board.  The CAVC also took note that the Veteran did not raise any arguments concerning the Board's denials of service connection for fibromyalgia and for chronic fatigue syndrome, and this it determined these matters to be abandoned.  Accordingly, in October 2016 the Board remanded the three remaining issues to the agency of original jurisdiction (AOJ) for additional development.  At that time, the Board denied service connection for headaches and fatigue and service connection for obstructive sleep apnea, upper respiratory symptoms, and fatigue.  With respect to the issues of entitlement to service connection for fibromyalgia and for chronic fatigue syndrome, the January 2015 Board decision is final and as such, those two matters are no longer before the Board.

The Board then reconsidered the appeal in September 2017.  At that time, service connection was denied for headaches and fatigue and for obstructive sleep apnea, upper respiratory symptoms, and fatigue.  The decision is final and as such, those two matters are no longer before the Board.

In its September 2017 adjudication, the Board remanded the claim of service connection for muscle and joint pain for additional development.  The Board finds there has been substantial compliance with its September 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand), aff'd, 287 F.3d 1377 (2002).  For example, in furtherance of the Board's remand instructions, a new examination was scheduled where the VA examiner opined whether any disability, including one manifested by instability, is at least as likely as not related to service, to include in the Persian Gulf.  The claim was then readjudicated in January 2018.

The issues on appeal have been rephrased to better reflect the state of the record.

The Board notes that in a November 2014 rating decision, the RO granted service connection for major depressive disorder and assigned an evaluation of 50 percent effective October 23, 2008.  This award constitutes a full grant of the service connection benefit sought, and this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

With respect to the issue of entitlement to service connection for hypertension, the Board dismissed the matter in December 2015 because the claim had been withdrawn by the appellant.

In the appellant's March 2016 and December 2017 statements, he appears to have raised the issues of entitlement to dependent child disability and an effective date earlier than October 23, 2008 for the award of a 50 percent disability rating for major depressive disorder.  The appellant is advised that the statements do not meet the standards of a complete claim under 38 C.F.R. § 3.160(a) (2017).  The AOJ should notify the appellant as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran's muscle and joint pain has been attributed to the known clinical diagnosis of degenerative joint disease, and the weight of the competent and probative evidence is against a finding that muscle and joint pain, to include bilateral hip and ankle degenerative joint disease, were manifested during service, within a year of separation from service, or are otherwise due to active service.

2.  The competent and probative evidence is against a finding that the Veteran has a diagnosable ankle disability that is separate from ankle degenerative joint disease and that is manifested by instability without pain.



CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle and joint pain, to include bilateral hip and ankle degenerative joint disease, have not been met. 38 U.S.C. §§ 1101, 1110, 1112-13, 1117, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

2.  The criteria for service connection for an ankle disability, separate from ankle degenerative joint disease, manifested by instability without pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1112-13, 1117, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to service connection for muscle and joint pain, to include bilateral hip and ankle degenerative joint disease; and service connection for an ankle disability, separate from ankle degenerative joint disease, manifested by instability without pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  After reviewing the pertinent evidence of record, the Board finds that the competent and probative evidence shows that the Veteran's muscle and joint pain has been attributed to the known clinical diagnosis of degenerative joint disease, and the weight of the competent and probative evidence is against a finding that muscle and joint pain, to include bilateral hip and ankle degenerative joint disease, were manifested during service, within a year of separation from service, or are otherwise due to active service.  The Board also finds that the competent and probative evidence shows that the Veteran does not have a diagnosable ankle disability that is separate from ankle degenerative joint disease and that is manifested by instability without pain.  Thus, the Board denies both claims.  The reasons and bases for this decision will be explained below.

The Board has considered the issues on appeal and decided on the matters based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board will proceed to the merits of the appeal.

I.  Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Alternatively, a veteran who served in the Southwest Asia theater during the Persian Gulf War and exhibits objective indications or symptoms of a qualifying undiagnosed illness or a medically unexplained chronic multisymptom illness, so long as the objective symptoms occurred either during service in the Southwest Asia theater or manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

II.  Analysis

The Veteran asserts that he has muscle and joint pain due to exposure to oil fumes and burn pits during active service in the Persian Gulf.  06/24/2014, Hearing Transcript, at 13.

In November 2013, the Veteran underwent a VA examination.  The examiner opined that the bilateral hip and bilateral ankle degenerative joint disease are not as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that these conditions are biomechanical conditions not known to be related to toxic exposures.  The examiner commented that the records indicate the Veteran has been obese since at least 1995, with an onset of joint symptoms in about 2000, and that obesity is commonly associated with osteoarthritis conditions.  11/12/2013, C&P Exam.

In November 2014, the examiner proffered an addendum opinion.  The examiner stated that the Veteran does not have a diagnosed disability of any muscles.  The examiner indicated that the Veteran was diagnosed with degenerative joint disease of the ankles and there were no other diagnosed joint conditions.  The examiner commented that although a medical record was found noting injury to the left elbow in 1996, the Veteran denied any left elbow complaint in November 2013, and there was not a diagnosis of a left elbow condition.  The examiner stated that the Veteran did not exhibit any muscle/joint symptoms that were not attributable to his degenerative joint disease of the ankles and hips.  There were also are no conditions that may be considered "medically unexplained."  The examiner opined that it was less likely than not that the Veteran's bilateral hip and bilateral ankle conditions were incurred in or otherwise the result of service.  There were no other diagnosed disabilities of the muscles or joints.  The examiner commented that at the November 2013 examination, the Veteran reported the onset of his bilateral ankle condition in about 2000, without any known injury.  He reported the onset of his bilateral hip condition about two years prior to the November 2013 examination, without any known injury.  It was noted that the Veteran has been found to be obese since about 1995 (after service). The examiner again commented that obesity is commonly associated with osteoarthritis of these joints and is the most likely underlying etiology for the degenerative joint disease of the ankles and hips.  11/05/2014, C&P Exam.

In a February 2017 addendum, the VA examiner opined that the Veteran did not have an ankle disability separate from the diagnosed degenerative joint disease.  She found that although the Veteran reported a sense of giving way or instability, the November 2013 examination clinical findings were negative for any clinical physical evidence of instability or laxity for either ankle, also citing radiographic evidence.  The VA examiner further noted that radiographic evidence supported a diagnosis of bilateral ankle degenerative joint disease and that there was not any clinical evidence of, nor any diagnosis for the Veteran's report of a sense of giving way or instability.  After reviewing the available medical record since the November 2013  examination, the examiner found that it was silent for any clinical examination finding to support a diagnosis of a condition of instability for either ankle.  The examiner stated that the joint pain was a separate and distinct diagnosis with biomechanical etiology.  The examiner also opined that the record was silent for symptoms or manifestations of a medically unexplained chronic multisymptom illness.  02/21/2017, C&P Exam.

The Veteran underwent an additional examination in October 2017.  The examiner diagnosed osteoarthritis of both ankles.  He noted the Veteran's reported history of ankle instability.  Range of motion measurements for both ankles were normal.  The Veteran did not report flare-ups.  The examiner did not mark "[i]nstability of station" as an additional contributing factor of disability in either ankle.  The Veteran displayed normal muscle strength and no muscle atrophy in both ankles, and no ankylosis.  There was no laxity compared to the opposite side.  Ankle radiograph charts did not give abnormal impressions.  10/18/2017, C&P Exam.  The October 2017 VA examiner opined that the Veteran's degenerative osteoarthritis does not typically cause an ankle to spontaneously "give out" and lead to repetitive falls.  He explained that there may be a separate and currently undiagnosable condition contributing to the reported recurrent ankle instability and falls, but there is no objective evidence to support a diagnosis of the Veteran's reported ankle instability.  The examiner explained that osteoarthritis does not lead to peripheral nerve dysfunction or functional instability.  Moreover, the examiner found no abnormality indicating a possible etiology of the Veteran's reported "giving out" of his ankles, such as spinal pain leading to radiculopathy.

Arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a).  With a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology is only permitted for the conditions listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (2013).

With respect to arthritis, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service.  38 C.F.R. § 3.307(a)(3).  There was no manifestation of arthritis within this timeframe and accordingly an award of service connection on a presumptive basis is not warranted here.  Indeed, as noted above, the Veteran reported the onset of his bilateral ankle condition in about 2000, and the onset of his bilateral hip condition about two years prior to the November 2013 examination.  Similarly, an award of service connection solely based on continuity, as permitted under Walker, is not supported in this case.  708 F.3d at 1338-40.  Indeed, while the Veteran testified at hearing to longstanding numbness of the feet, such relates to a claim no longer in appellate status.  He has not asserted continuous relevant orthopedic-related complaints since service.  See November 2013 VA Examination. 

The Board also considered whether the Veteran's muscle and joint pain can be considered an undiagnosed or medically unexplained chronic multi-symptom.  However, based on both VA examinations outlined above, the findings are completely normal rather than unexplained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Regarding the question of joint pain as signs and symptoms of a medically unexplained chronic illness, the February 2017 addendum included the examiner's opinion that the record was silent for symptoms or manifestations of a medically unexplained chronic multisymptom illness.

As detailed above, while current bilateral hip and ankles disabilities are shown, the evidence reflects that these disorders manifested many years after separation from service per post-service treatment records and the lay statements of the Veteran.  Service treatment records are not available; however, per the Veteran's statements to the November 2013 VA examiner, the onset of his bilateral hip condition was in 2000 without any known injury, and the onset of his bilateral ankle condition was in 2011 without any known injury. 

The November 2013 VA examiner opined that the conditions found on examination were biomechanical disorders, which are not known to be related to toxic exposures, and the examiner attributed the hip and ankle arthritis to obesity and indicated that these conditions manifested in 2000 and 2011, thus many years after separation from service.  The October 2017 VA examiner reached the same conclusion with respect to his ankle.  Thus, while the Veteran asserts that his hip and ankle problems are due to service, VA opinion by medical doctors, who each had the opportunity to review the entirety of the medical and lay evidence of record and who provided clear rationales in support of the conclusions, provided a negative etiological opinion, and they entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of both examination reports, and the fact that the opinions were based on reviews of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claim. See Owens v. Brown, 7 Vet. App. 429   (1995).  There is no contrary medical opinion of record. 

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current hip and ankle disabilities are due to service.  His opinions in this regard are not competent, given the complexity of the medical questions involved.  Moreover, while he has generally complained of muscle and joint pain, only hip and ankle disorders have been shown per objective physical examinations.

In light of the Veteran's contentions of his in-service experiences, medical opinions were sought, which were negative. The medical evidence and opinions outweighed the lay contentions of the Veteran.  Moreover, the Veteran reported to the examiner that he did not have problems with his hips and ankles until many years after separation from service.

In conclusion, the most probative evidence is against a link between current bilateral hip and ankle disabilities, and a disease or injury in service. As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

With respect to a separate ankle disability characterized by instability with no pain, the October 2017 VA examiner indicated that there is no objective evidence to support a diagnosis of the Veteran's reported ankle instability.  Thus, the weight of the evidence is against a finding of current diagnosis associated an ankle disability characterized by instability with no pain that is separate and distinct from degenerative joint disease.  As such, an award of service connection is not warranted for that condition.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for muscle and joint pain, documented as hip and ankle degenerative joint disease, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Service connection for an ankle disability, separate from ankle degenerative joint disease, manifested by instability without pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


